Citation Nr: 0313816	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to a higher initial rating for hypertension, 
currently evaluated 10 percent disabling. 

6.  Entitlement to an increased rating for ankylosis of the 
left ankle, currently evaluated 30 percent disabling. 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to March 
1954, and from April 1954 to July 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a December 1991 decision by the RO in 
Philadelphia, Pennsylvania which, in pertinent part, denied 
service connection for diabetes mellitus, a bilateral 
shoulder disability, a stomach disorder, and a right knee 
disability.  This case also comes to the Board on appeal from 
an April 1992 rating decision which granted service 
connection and a 0 percent rating for hypertension, and 
denied an increase in a 20 percent rating for a left ankle 
disability.   The RO granted a higher 10 percent rating for 
hypertension in a September 1992 rating decision, and granted 
an increased 30 percent rating for a left ankle disability in 
a May 1996 rating decision.

The Board notes that in a June 2002 rating decision, the RO 
granted entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).

REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The file shows that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).

Moreover, the Board notes that in an October 1992 VA Form 9 
(substantive appeal), the veteran requested a hearing before 
a member of the Board at the RO (i.e. a Travel Board 
hearing).  Such a hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should then review the claims 
for entitlement to service connection for 
a stomach disorder, degenerative 
arthritis of the right knee, diabetes 
mellitus, and a bilateral shoulder 
disability, the claim for a higher 
initial rating for hypertension, and the 
claim for an increased rating for 
ankylosis of the left ankle.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.

3.  The RO should schedule the veteran 
for a Travel Board hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




